PER CURIAM:
Damon Emanuel Elliott appeals the district court’s order denying his petition for a writ of mandamus pursuant to 28 U.S.C. § 1361 (2006). We have reviewed the record and find no reversible error. Accordingly, while we grant Elliott leave to proceed in forma pauperis on appeal, we affirm for the reasons stated by the district court. Elliott v. United States, No. 8:12-cv-03350-PJM (D.Md. Nov. 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.